EXHIBIT 10.2

 

K-V PHARMACEUTICAL COMPANY

2013 INCENTIVE COMPENSATION PLAN

FORM OF OPTION AWARD AGREEMENT

 

Notice of Option Grant 

 

Participant:

     

Company:

K-V Pharmaceutical Company

   

Notice:

You have been granted the following Nonqualified Stock Option to purchase Shares
of Common Stock in accordance with the terms of the Plan, this Notice of Option
Grant and the Nonqualified Stock Option Award Agreement attached hereto as
Schedule A (this Notice of Option Grant, together with the Nonqualified Stock
Option Award Agreement, this “Agreement”). Capitalized terms used but not
defined in this Agreement have the meanings set forth in the Plan.

   

Type of Award:

Nonqualified Stock Option

   

Plan:

K-V Pharmaceutical Company 2013 Incentive Compensation Plan

   

Grant:

Date of Grant: 

      Option Price per Share under Tranche 1 of Option: $   Number of Shares
under Tranche 1 of Option:        Option Price per Share under Tranche 2 of
Option: $   Number of Shares under Tranche 2 of Option:     

Vesting:

Subject to the terms of the Plan and this Agreement, your Option will vest on
the applicable vesting date indicated below as to the percentage of Shares of
each tranche of the Option set forth below opposite each such date, if (and only
if) you remain in service through the applicable vesting date; provided,
however, that if you incur a Termination of Service by the Company without Cause
prior to an applicable vesting date, a pro-rata percentage of each tranche of
the Option that, but for such Termination of Service, would have vested on the
first vesting date immediately following such Termination of Service will vest
upon such Termination of Service. Such pro-rata percentage shall be determined
based on a fraction, (i) the numerator of which is the number of days elapsed
from the immediately preceding vesting date through the date of such Termination
of Service and (ii) the denominator of which is 365. For the avoidance of doubt,
no portion of either tranche of the Option will vest on any vesting date
occurring after the first vesting date immediately following such Termination of
Service.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Vesting Date

Percentage

 

Date of Grant

25%

 

First Anniversary of Date of Grant

25%

 

Second Anniversary of Date of Grant

25%

 

Third Anniversary of Date of Grant

25%


Exercisability;

 

Change in Control:

(a) Subject to the terms of the Plan and this Agreement, the vested portion of
your Option shall become exercisable upon the earlier to occur of (i) your
“Separation from Service,” as defined in Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), with the Company and its subsidiaries,
other than a Separation from Service for Cause, and (ii) January 1, 2019.

      (b) If the vested portion of your Option becomes exercisable due to a
Separation from Service described in clause (i) of paragraph (a) above, then
such vested portion of your Option shall remain exercisable for the 60-day
period following such Separation from Service; provided, however, that, if such
60-day exercise period ends in the calendar year after the calendar year in
which such Separation from Service occurs, then the vested portion of your
Option shall not be exercisable until the first day of such second calendar year
(it being expressly understood and agreed that the exercise period shall not be
extended to reflect the portion of the exercise period during which the Option
may not be exercised); and provided, further, that, if you are a “specified
employee” within the meaning of Section 409A of the Code at the time of such
Separation from Service, then, to the extent required by Section 409A of the
Code in order to avoid adverse tax treatment thereunder, the exercisability of
the vested portion of your Option shall be delayed until the first day of the
seventh month following your Separation from Service (and the Option shall be
exercisable only on such date (or the first business day thereafter if such date
is not a business day)). If the vested portion of your Option becomes
exercisable as described in clause (ii) of paragraph (a) above, then the vested
portion of the Option shall remain exercisable until December 31, 2019;
provided, however, that, if you incur a Separation from Service after the date
on which the Option has become exercisable under such clause (ii) above but
prior to December 31, 2019, your Option shall remain exercisable only to the
extent provided in clause (i) of paragraph (a) above, and in no event after
December 31, 2019.

 

 
 

--------------------------------------------------------------------------------

 

 



  (c) Any portion of the Option not exercised within the applicable period
described in paragraph (b) shall immediately and automatically terminate with no
compensation due therefor.       (d) Notwithstanding paragraphs (a) and (b)
above or any other provision of the Plan or this Agreement, upon the occurrence
of a change in control that satisfies the requirements of Treasury Regulation
Section 1.409A-3(i)(5)(v), (vi) or (vii) (a “409A Change in Control”), the then
outstanding portion of each tranche of the Option, whether or not then vested,
if not theretofore forfeited, expired or otherwise canceled or terminated, shall
be canceled on the date of such 409A Change in Control (and paragraphs (a) and
(b) above shall thereupon and thereafter be inapplicable) in exchange for a
payment to the Participant of an amount (the “CiC Payment Amount”) equal to the
product of (i) the excess, if any, of (x) the Fair Market Value of one share of
Common Stock over (y) the applicable per-share Option Price on the date of such
409A Change in Control, and (ii) the number of shares of Common Stock then
underlying the applicable tranche of the Option (it being expressly understood
and agreed that, if the Fair Market Value of one share of Common Stock is less
than the applicable per share Option Price on the date of such 409A Change in
Control, then the applicable tranche of the Option shall be cancelled with no
payment due the Participant). The CIC Payment Amount shall be paid at the same
time, in the same manner and in the same form (and proportions) of
consideration, as are applicable with respect to consideration received by
holders of Common Stock in connection with the 409A Change in Control; provided,
however, that no portion of such payment shall be paid after the fifth
anniversary of the date of the 409A Change in Control (unless otherwise
permitted under Section 409A of the Code), and any portion otherwise payable
after such anniversary shall be forfeited with no further payments due the
Participant.       (e) Notwithstanding anything to the contrary contained in
this Agreement, the option shall automatically terminate with no compensation
due therefor in the event of a Termination of Service for Cause (or at a time
when Cause exists).    

Expiration Date:

Seven years from the Date of Grant, subject to earlier termination as set forth
in the Plan and this Agreement, except as otherwise provided in Section 6(e) of
the Plan.



 

 
 

--------------------------------------------------------------------------------

 

 

The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement and the Plan.

 

K-V PHARMACEUTICAL COMPANY

 

PARTICIPANT

 

 

 

 

 

 

By:

    By:    

Name:

    Name:

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

K-V PHARMACEUTICAL COMPANY

2013 INCENTIVE COMPENSATION PLAN

 

Nonqualified Stock Option Award Agreement

  

This Nonqualified Stock Option Award Agreement (this “Agreement”), dated as of
the Date of Grant set forth in the Notice of Option Grant (the “Grant Notice”)
to which this Nonqualified Stock Option Award Agreement is attached as Schedule
A, is made between K-V Pharmaceutical Company (the “Company”) and the
Participant set forth in the Grant Notice. The Grant Notice is included in and
made part of this Agreement. Capitalized terms used but not defined in this
Agreement have the meanings set forth in the Plan.

 

1.             Grant of the Option.

 

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the right and
option (the “Option”) to purchase all or any part of the number of Shares of
Common Stock set forth in the Grant Notice at the applicable Option Price per
Share (each, an “Option Price”) set forth in the Grant Notice and on the other
terms as set forth in the Grant Notice.

 

2.             Exercisability of the Option.

 

The Option shall become exercisable in accordance with the exercisability
schedule and other terms set forth in the Grant Notice. The Option shall
terminate on the Expiration Date set forth in the Grant Notice, subject to
earlier termination as set forth in the Plan and this Agreement.

 

3.             Method of Exercise of the Option.

 

(a) The Participant may exercise the Option, to the extent then exercisable, in
accordance with the terms and conditions of the Plan by delivering a written or
electronic notice to the Company in a form specified or accepted by the Company,
specifying the number of Shares with respect to which the Option is being
exercised and payment to the Company of the aggregate Option Price in accordance
with Section 3(b) hereof. Such notice must be signed by the Participant or any
other person then having the right to exercise the Option.

 

(b) At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company (i) in United States dollars by personal check, bank draft, money order
or wire transfer of immediately available funds; or (ii) if permitted by the
Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, by any
other payment method described in Section 6(f) of the Plan.

 

 
2

--------------------------------------------------------------------------------

 

 

(c) The Company’s obligation to deliver the Shares to which the Participant is
entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.

 

4.             Termination of Service.

 

The Option shall terminate upon the Participant’s Termination of Service for any
reason and no Shares may thereafter be purchased under the Option, except as
otherwise provided in the Grant Notice.

 

5.             Transferability of the Option.

 

The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Participant, only by the Participant; provided, however, that (a) the Option may
be exercised after the Participant’s death by the beneficiary most recently
named by the Participant in a written designation thereof filed by the
Participant with the Company, in accordance with the Plan, and (b) the Committee
may, in its discretion, permit the Option to be transferred subject to such
conditions and limitations as the Committee may impose. No transfer of the
Option by will or the laws of descent and distribution, or otherwise, shall be
effective to bind the Company unless the Committee is furnished with (as
applicable): (i) written notice thereof and with a copy of the will or such
evidence as the Committee may deem necessary to establish the validity of the
transfer and (ii) an agreement by the transferee to comply with all the terms
and conditions of the Option that are or would have been applicable to the
Participant and to be bound by the acknowledgements made by the Participant in
connection with the grant of the Option.

 

6.             Taxes and Withholdings.

 

The Participant shall satisfy any and all requirements relating to applicable
federal, state, local and foreign taxes. Without limiting the generality of the
foregoing, neither the Company nor any Affiliate shall be responsible for
withholding any income tax, social security, unemployment, disability insurance
or other tax obligations that become due from the Participant in connection with
this Award, and the Participant shall indemnify the Company and its Affiliates
and hold them harmless from and against all claims, damages, losses and
expenses, including reasonable fees and expenses of attorneys, relating to any
obligation imposed by law on the Company or any Affiliate to pay any such
taxes.  Notwithstanding the foregoing, the Company and its Affiliates may in
their discretion effect such withholding as they may determine to be required by
law.

 

 
3

--------------------------------------------------------------------------------

 

 

7.             No Rights as a Shareholder.

 

Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.

 

8.             No Right to Continued Service.

 

Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to serve on the Board of Directors or otherwise be
retained in the service of the Company or any Affiliate for any period, or in
any particular position or at any particular rate of compensation, nor restrict
in any way the right of the Company or any Affiliate, which right is hereby
expressly reserved, to terminate the Participant’s membership on the Board of
Directors or other service at any time for any reason. The Participant
acknowledges and agrees that any right to exercise the Option is earned only by
continuing as a member of the Board of Directors, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Agreement, and
not through the act of being elected or appointed to the Board of Directors,
being granted the Option or acquiring Shares hereunder.

 

9.             The Plan.

 

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. In the event of any conflict between the provisions
of the Plan and this Agreement, the provisions of the Plan shall control, and
this Agreement shall be deemed to be modified accordingly. A copy of the Plan
has been provided to the Participant.

 

10.             Compliance with Laws and Regulations. 

 

(a) The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) the Stockholders’ Agreement;
(ii) all applicable Federal and state laws, rules and regulations and (iii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable. Moreover, the Option may
not be exercised if its exercise, or the receipt of Shares pursuant thereto,
would be contrary to applicable law. If at any time the Company determines, in
its discretion, that the listing, registration or qualification of Shares upon
any national securities exchange or under any state or Federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable, the Company shall not be required to deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement unless
and until such listing, registration, qualification, consent or approval has
been effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Company.

 

 
4

--------------------------------------------------------------------------------

 

 

(b) If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.

 

11.             Section 409A.

 

Payments contemplated with respect to the Option are intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
to be compliant with the short-term deferral exception thereunder.
Notwithstanding any provisions of the Plan or this Award Agreement, if the
Company determines that any provision of this Award Agreement or the Plan
contravenes Section 409A of the Code, or that the short-term deferral exception
thereunder is not available, so as to cause the Participant to incur any tax,
interest or penalties under Section 409A of the Code, the Committee may, in its
sole discretion and without the Participant’s consent, modify such provision to
comply with, or avoid being subject to, Section 409A of the Code, or to avoid
the incurrence of any taxes, interest and penalties under Section 409A of the
Code, while maintaining, to the extent reasonably practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section does not create an
obligation on the part of the Company to modify the Plan or this Award Agreement
and does not guarantee or otherwise assure that the Option will not be subject
to taxes, interest and penalties under Section 409A of the Code.

 

12.             Notices.

 

All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to K-V Pharmaceutical Company at 16640 Chesterfield
Grove, Suite 200, Chesterfield, MO 63005, attention General Counsel, or such
other address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company's records.

 

 

5